DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohmiya et al. US 2006/0203222.

    PNG
    media_image1.png
    309
    380
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    367
    507
    media_image2.png
    Greyscale

Ohmiya discloses a chuck table (Figs. 7 and 8 above) capable of holding thereon a frame unit (F) including an annular frame (F) and a workpiece (W) supported on the annular frame by an adhesive tape (T) and disposed in an opening in the annular frame, comprising: a main part (7) having a holding surface (7a) for holding thereon a workpiece (W) through an adhesive tape (T); and a frame holder (27) disposed around 
As for claim 2, Ohmiya discloses wherein the outer circumferential suction groove (29a) includes an annular groove for surrounding the workpiece (see Fig. 7).
As for claim 3, Ohmiya discloses wherein the flat surface that functions as the holding surface is made of silicon (boro-silicated glass, ¶0051).
As for claim 6, Ohmiya disicloses wherein an inner suction groove (21a) defined in an area of the holding surface (Fig. 8) that is positioned radially inwardly of the outer circumferential suction groove and held in fluid communication with the outer circumferential suction groove.
Allowable Subject Matter
Claims 7-10 are allowed.
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims recite a conductive area on the holding surface wherein the conductive area is used in combination with a detecting circuit for detecting the position of a tip of a cutting blade and the holding surface being cut.  The prior art of record uses a pulse laser for cutting the workpiece.  The use of cuttings blades is known in the art, however, the difference between the prior art and the claimed invention is that the cutting blade contacts and cuts the holding surface.  The prior art of record teaches a cutting blade that only cuts the workpiece.  Grooves are formed in the holding surface for the cutting blade to travel through to avoid cutting and/or damaging the holding surface during processing of the workpiece.  The claimed invention overcomes the prior art as it requires the cutting blade to cut the holding surface wherein the holding surface is provided with a conductive material to determine the position of the cutting blade incision feed direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shigematsu US 2017/0372908, Furuta US 8685839, Okamura US 2011/0294279, Sekiya US 2007/0045799.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948.  The examiner can normally be reached on Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYRONE V HALL JR/Primary Examiner, Art Unit 3723